UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 29, 2011 (November 28, 2011) Syms Corp. (Exact name of registrant as specified in its charter) New Jersey 001-8546 22-2465228 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) One Syms Way, Secaucus, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(201) 902-9600 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 28, 2011, Beth L. Bronner resigned from her position as a member of the Board of Directors of Syms Corp. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SYMS CORP. By: /s/ Gary Binkoski Name: Gary Binkoski Title: Interim Chief Financial Officer Dated:November 29, 2011
